Matter of Singh v City of New York (2018 NY Slip Op 07253)





Matter of Singh v City of New York


2018 NY Slip Op 07253


Decided on October 30, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2018

Acosta, P.J., Friedman, Kapnick, Webber, Moulton, JJ.


7526N 101552/16

[*1] In re Harinder Jeet Singh, Petitioner-Appellant,
vThe City of New York, et al., Respondents-Respondents.


Harinder Jeet Singh, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Order, Supreme Court, New York County (W. Franc Perry, J.), entered June 1, 2017, which denied petitioner's application for leave to file an untimely notice of claim against respondents, unanimously affirmed, without costs.
Supreme Court properly denied petitioner's application for leave to file a late notice of claim against respondents the City of New York and The Fire Department, City of New York (collectively the "City") pursuant to General Municipal Law
§ 50-e. While courts should not usually "delve into the merits of an action in determining an application to file a late notice," here, petitioner's common law fraud claim is patently meritless (Weiss v City of New York , 237 AD2d 212, 213 [1st Dept 1997]).
Petitioner sets forth no facts at all alleging that a City employee, either during the November 21, 2015 exam or at any time before the filing of his leave application, told him something that was untrue and that he relied upon that statement to his detriment (see Vermeer Owners v Guterman , 78 NY2d 1114, 1116 [1991]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2018
CLERK